Supreme Court of Florida
                                   ____________

                                   No. SC17-155
                                   ____________


    IN RE: AMENDMENTS TO THE FLORIDA RULES OF JUDICIAL
        ADMINISTRATION — 2017 REGULAR-CYCLE REPORT.

                                [September 7, 2017]

PER CURIAM.

      We have for consideration The Florida Bar’s Rules of Judicial

Administration Committee’s (RJA Committee) regular-cycle report of proposed

rule amendments. See Fla. R. Jud. Admin. 2.140(b)(4). We have jurisdiction1 and

adopt many of the unopposed amendments as proposed. We modify several of the

proposals and adopt, on our own motion, additional amendments to further clarify

and delineate the current procedures for amending court rules. However, we

decline to adopt the opposed amendments that would expand the RJA Committee’s

responsibilities as the “rules coordinating committee.”




      1. See art. V, § 2(a), Fla. Const.
                                BACKGROUND

      The RJA Committee proposes amendments to Florida Rules of Judicial

Administration 2.140 (Amending Rules of Court); 2.510 (Foreign Attorneys); and

2.516 (Service of Pleadings and Documents). The RJA Committee published the

proposals for comment before filing them with the Court. The RJA Committee

received comments from the Appellate Court Rules Committee (ACR Committee),

the Family Law Rules Committee (FLR Committee), and the Small Claims Rules

Committee (SCR Committee) objecting to the amendments to rule 2.140(a)(6) that

(1) would recognize the RJA Committee as the central rules coordinating

committee and reviewer of rules proposals to determine if a proposal is of general

or common application and to make recommendations to resolve conflicts,

inconsistencies, and redundancy between a proposal and existing or other proposed

rules, and (2) would allow the RJA Committee to issue a formal response to the

proposals to be included in the rule submissions to the Board of Governors of The

Florida Bar and to this Court. After considering the comments, the RJA

Committee did not make any revisions to its proposals. The Board of Governors

approved all the proposed rule amendments.

      After the RJA Committee filed its report, the Court published the proposed

amendments for comment. The ACR Committee, the Criminal Procedure Rules

                                       -2-
Committee (CPR Committee), the SCR Committee, and The Florida Bar’s

Criminal Law Section filed comments opposing the proposed amendments to rule

2.140(a)(6). The FLR Committee, the Juvenile Court Rules Committee (JCR

Committee), and the Probate Rules Committee (PR Committee) filed a joint

comment also opposing those amendments. The comments filed with this Court

raise the same objections to the proposed amendments as were raised in the

comments submitted to the RJA Committee. The RJA Committee responded to the

comments submitted to it in its report and filed a response to the comments filed

with the Court.

                                AMENDMENTS

      After considering the RJA Committee’s proposals, the comments submitted

to the RJA Committee and filed with the Court, and the RJA Committee’s

responses to the comments, we decline to adopt the opposed amendments to rule

2.140(a)(6). However, we adopt the amendments to rules 2.510 (Foreign

Attorneys), and 2.516 (Service of Pleadings and Documents), and many of the

noncontroversial amendments to rule 2.140 (Amending Rules of Court).2 We

modify several of the proposed amendments to rule 2.140 and, on our own motion,




      2. Minor editorial and technical amendments also are made throughout rule
2.140. As explained later in this opinion, we have modified a proposed “editorial”
amendment to rule 2.510.

                                       -3-
make additional changes to rule 2.140 in order to more fully delineate the current

procedures for amending court rules.

      We commend the RJA Committee for its willingness, as our “rules

coordinating committee,” to take on more responsibilities to ensure the quality of

the rules of court. We also greatly appreciate that committee’s efforts to improve

communication among the Bar’s rules committees and to suggest procedures

designed to improve the rule coordination process. However, after considering the

proposed amendments to rule 2.140(a)(6) and the comments opposing those

amendments and hearing oral argument, we decline to adopt amendments that

would require the RJA Committee to have a more involved role in coordinating

rule proposals. We agree with the commenters that expanding the RJA

Committee’s rule coordination responsibilities as proposed could result in undue

delay in the rule-making process and unnecessarily overburden the RJA

Committee.

      Currently under rule 2.140(a)(6), each rules committee provides the RJA

Committee with a copy of all proposed rules changes, and the RJA Committee

refers proposed rules changes to any rules committees it determines may be

affected by the change. Since this Court recognized the RJA Committee as the

rules coordinating committee, that committee has been responsible for identifying

rules proposals that might affect other existing or proposed rules and referring

                                        -4-
those proposals to the appropriate rules committees. See Fla. Bar re Rules of

Judicial Admin., 458 So. 2d 1110, 1110-11 (Fla. 1984) (adopting rule 2.130(b)(5)

effective January 1, 1985 (renumbered 2.140(a)(6)); Fla. R. Jud. Admin.

2.140(a)(6). The Court has explained that this rule coordination function was

created “to identify how proposed changes in one set of rules inter-relate with

existing and proposed rules in other areas” and to provide “a means for

determining the potential impact of rules changes on rules in other areas.” Fla. Bar

re Rules of Judicial Admin., 458 So. 2d at 1110-11. Currently, the affected

committees, whose members have expertise in their respective practice areas, are

responsible for reviewing the referred rule change and working with the proposing

committee to determine what action, if any, should be taken to avoid conflicts and

other potential issues with the proposal. While this coordination scheme may not

be perfect, it allocates rule coordination responsibilities to the committee best

suited to each task. The RJA Committee, with its diverse membership and liaison

subcommittee, is best suited to review all proposed rules changes to identify

changes that might impact other rules or pending proposals; and the several

substantive rules committees are best equipped to work together to resolve

identified issues with rules proposals.

      According to the RJA Committee’s report and response to the comments,

that committee’s liaison subcommittee currently reviews all rules proposals to

                                          -5-
determine how they relate to other rules and whether a proposal should be referred

to any potentially affected rules committees for consideration. The liaison

subcommittee consists of members from each of the other rules committees who

are appointed to serve as liaisons between their respective committees and the RJA

Committee. As amended, subdivision (a)(4) of rule 2.140 will specifically require

the liaison committee members appointed to the RJA Committee by the chairs of

their respective rules committee to “facilitate and implement routine periodic

reporting by and to the Rules of Judicial Administration Committee on the

development and progress of rule proposals under consideration and their potential

impact on other existing or proposed rules.” This ongoing active communication

between the RJA Committee and the other rules committees about the status of

rules proposals will enhance the RJA Committee’s rule coordination efforts.

While we decline to adopt the proposed amendments that would expand the RJA

Committee’s rule coordination responsibilities, there is nothing to preclude the

RJA Committee from including in its referral to an affected rules committee or

providing in a comment submitted to a proposing committee, under rule

2.140(b)(2) or new rule 2.140(e)(2), any information, insights, or suggestions the

RJA Committee believes might be helpful to those committees in considering a

proposed rule change. In this way, the RJA Committee can take a more active role




                                        -6-
in resolving potential issues with rule proposals that will not result in undue delay

or otherwise detrimentally affect the rule-making process.

      The proposed amendments to rule 2.140 we do adopt are intended to clarify,

improve, and streamline the rule-making process. We adopt the amendments to

subdivision (a)(2) of rule 2.140, as proposed, to clarify that proposals to amend

court rules may be submitted to the Clerk of this Court for referral to the

appropriate rules committee, as currently provided, or may be submitted directly to

the appropriate rules committee chair or Bar staff liaison to the rules committee.

We amend subdivision (a)(4) of rule 2.140, as proposed, to require that members

of the RJA Committee have “previous rules committee experience or substantial

experience in the administration of the Florida court system.” The requirement

that the chairs of each rules committee appoint one of the committee’s members to

“serve as a regular member of the Rules of Judicial Administration Committee” is

moved from current subdivision (a)(6) to subdivision (a)(4). And, as noted above,

proposed language is added that requires the committee liaisons to “facilitate and

implement routine periodic reporting by and to the Rules of Judicial

Administration Committee on the development and progress of rule proposals

under consideration and their potential impact on other existing or proposed rules.”

We further amend subdivision (a)(4), as proposed, to clarify that committee liaison

members serve at the pleasure of their respective committee chair and to clarify

                                         -7-
that the president-elect of the Board of Governors appoints sitting members of each

rules committee to serve as chairs and vice chairs.

      We also amend subdivision (a)(5) of rule 2.140, as proposed, to ensure that

each rules committee shares rule amendment information with other committees in

a timely manner by adding a requirement that each committee “promptly and

timely” furnish to the other rules committees “all meeting agendas and all minutes

or other record of action taken.” This change furthers the RJA Committee’s goal

of improving communication between the rules committees and allows other rules

committees, including the RJA Committee, to identify and communicate about

potential issues with rule changes even before the proposals are approved and

formally submitted to the RJA Committee under subdivision (a)(6).

      We adopt many of the proposed amendments to the other subdivisions of

rule 2.140 either as proposed or with some modifications. On our own motion, we

also make a number of additional changes to the rule that are consistent with

current procedures for amending court rules. First, we modify the proposed new

title to subdivision (b) (Schedule for Rules Proposals) to read “Schedule for

Regular-Cycle Rules Proposals.” We change, as proposed, the date a committee

must report revisions to its regular-cycle proposals to the Board of Governors from

October 15 to October 31. We make several additional changes to subdivision (b)

that are consistent with current procedures for regular-cycle rules changes, such as

                                        -8-
recognizing that some proposals are considered without oral argument and that

regular-cycle rules cases that are scheduled for oral argument are generally

scheduled for June. We make the proposed technical changes to subdivision (d)

(Emergency Amendments by Court) of rule 2.140 and also make a number of

additional changes to more fully delineate the current procedures for amendments

adopted on the Court’s own motion.

      The RJA Committee proposes extensive amendments to subdivision (e)

(Emergency Recommendations by Committee) of rule 2.140, including changing

the subdivision’s title and adding new subdivisions (e)(1) and (e)(2). We adopt

some of the committee’s changes as proposed, and modify some of the proposals,

including the suggested subdivision titles. We retitle subdivision (e) “Out-of-

Cycle Committee Proposals” and title new subdivisions (e)(1) and (e)(2)

“Emergency Proposals and Proposals in Response to Legislative Changes” and

“Non-Emergency Out-of-Cycle Proposals,” respectively. On our own motion, we

make additional changes to this subdivision in order to make this subdivision

consistent with current procedures for out-of-cycle rule proposals and to clarify

that the rules committees should use their “fast-track procedures” for rule

amendments needed due to changes in legislation.

      We make the proposed technical changes to subdivision (f) (Request by

Court). On our own motion, we make a number of changes to streamline this

                                        -9-
subdivision and make it consistent with the current procedures for committee

recommendations submitted in response to a request by the Court. We delete

much of the existing language in subdivision (f) and add new subdivisions (f)(1)

(Recommended Rule Changes) and (f)(2) (No Action Recommendations). New

subdivision (f)(1) recognizes that rule changes recommended in response to a

request by the Court are currently submitted to the Court in either regular or out-

of-cycle reports and the procedures for regular and out-of-cycle proposals

generally are followed. New subdivision (f)(2) delineates the current procedure for

committee recommendations that no rule change is warranted and requires such

recommendations to be submitted to the Court in a “no action report” rather than in

a report proposing rule changes under other subdivisions of rule 2.140. This new

subdivision also codifies the Court’s current practice of having the Clerk of this

Court provide notification of the Court’s action on the committee’s

recommendation. These procedures promote the Court’s timely consideration of

“no action” recommendations and ensure their efficient processing. We also make

the proposed technical amendments to subdivision (g) (Amendments to the Rules

of Judicial Administration) and make several additional technical changes to that

subdivision that are consistent with technical changes being made to other

subdivisions of rule 2.140.




                                        - 10 -
      We amend 2.510(a) (Foreign Attorneys; Eligibility), as proposed, to remove

the pro hac vice appearance limitation for federally authorized state court

appearances by providing that the rule “shall not affect the eligibility of a foreign

attorney to appear in a Florida court when authorized by federal law.” We have

modified the proposed editorial change in item 10 of the “Verified Motion for

Admission to Appear Pro Hac Vice” at the end of rule 2.510 that would replace the

reference to disciplinary resignation with a reference to disciplinary revocation.

As modified, the amendment to item 10 requires the movant to represent that he or

she “is not a disbarred member of The Florida Bar nor has Movant received a

disciplinary resignation or disciplinary revocation from The Florida Bar.” This

change recognizes that while a disciplinary revocation has replaced a disciplinary

resignation, and since 2006, attorneys have not been able to agree to a disciplinary

resignation, there are still former members of The Florida Bar who were granted

disciplinary resignations. See In re Amends. to Rules Regulating Fla. Bar, 916 So.
2d 655, 656 (Fla. 2005) (deleting rule 3-7.12 (Disciplinary Resignation from the

Florida Bar) from the Rules Regulating the Florida Bar effective January 1, 2006);

In re Amends. to Rules Regulating Fla. Bar (Biannual Report), 101 So. 3d 807,

807-808 (Fla. 2012) (adding rule 3-7.12 (Disciplinary Revocation of Admission to

the Florida Bar) to the Bar Rules).




                                        - 11 -
      Finally, we adopt the proposed clarifying and technical amendments to rule

2.516 (Service of Pleadings and Documents). Subdivision (b)(1)(E)(i) (Format of

E-mail for Service) is amended to require the “case style” be included in the

subject line in a service e-mail. The amendment to subdivision (b)(2) (Service by

Other Means) provides that service in that situation must be made by “noting the

non-service in the certificate of service, and stating in the certificate of service that

a copy of the served document may be obtained, on request, from the clerk of the

court or from the party serving the document.” According to the report, this

amendment is intended to avoid the failure of service in situations when a pro se

litigant has not designated an e-mail address and no physical address is known.

                                   CONCLUSION

      Accordingly, we amend the Florida Rules of Judicial Administration as

reflected in the appendix to this opinion. New language is indicated by

underscoring; deletions are indicated by struck-through type. The amendments

shall become effective January 1, 2018, at 12:01 a.m. Because the amendments to

rule 2.140 that are adopted on the Court’s own motion have not been published for

comment, interested persons shall have sixty days from the date of this opinion in

which to comment on those amendments.3


      3. All comments must be filed with the Court on or before November 6,
2017, with a certificate of service verifying that a copy has been served on the
Chair of the RJA Committee, Judson Lee Cohen, 14125 N.W. 80th Avenue Suite
                                         - 12 -
      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Judicial Administration

Judson Lee Cohen, Chair, Rules of Judicial Administration Committee, Miami
Lakes, Florida, Judge Steven Scott Stephens, Past Chair, Rules of Judicial
Administration Committee, Tampa, Florida; and John F. Harkness, Jr., Executive
Director, and Krys Godwin, Attorney Liaison, The Florida Bar, Tallahassee,
Florida,

      for Petitioner




400, Miami Lakes, Florida 33016-2350, jcohen@weinsteincohen.com, and on the
Bar Staff Liaison to the Committee, Krys Godwin, 651 E. Jefferson Street,
Tallahassee, Florida 32399-2300, kgodwin@flabar.org, as well as a separate
request for oral argument if the person filing the comment wishes to participate in
oral argument, which may be scheduled in this case. The Committee Chair has
until November 27, 2017, to file a response to any comments filed with the Court.
If filed by an attorney in good standing with The Florida Bar, the comment must be
electronically filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the Florida Courts
E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If filed by a
nonlawyer or a lawyer not licensed to practice in Florida, the comment may be, but
is not required to be, filed via the Portal. Comments filed via the Portal must be
submitted in Microsoft Word 97 or higher. See In re Electronic Filing in the
Florida Supreme Court, Fla. Admin. Order No. AOSC17-27 (May 9, 2017). Any
person unable to submit a comment electronically must mail or hand-deliver the
originally signed comment to the Florida Supreme Court, Office of the Clerk, 500
South Duval Street, Tallahassee, Florida 32399-1927; no additional copies are
required or will be accepted.


                                      - 13 -
Robert Joseph Merlin, Chair, Family Law Rules Committee, Coral Gables, Florida,
Judge Laurel Moore Lee, Past Chair, and Caroline Black Sikorske, Member,
Family Law Rules Committee, Tampa, Florida; Jonathan Adam Galler, Chair,
Florida Probate Rules Committee, Boca Raton, Florida, and Michael Travis Hayes
and Jon Scuderi, Past Co-Chairs, Florida Probate Rules Committee, Naples,
Florida; Kara Ann Fenlon, Chair, Juvenile Court Rules Committee, Tallahassee,
Florida, and Ward L. Metzger, Past Chair, Juvenile Court Rules Committee,
Jacksonville, Florida; Marty McDonnell, Chair, Criminal Law Section of the
Florida Bar, Tallahassee, Florida, and Joel M. Silvershein, Past Chair, Criminal
Law Section of The Florida Bar, Fort Lauderdale, Florida; Landis Vernon Curry
III, Chair, and Kristin A. Norse, Past Chair, Appellate Court Rules Committee,
Tampa, Florida, and Thomas D. Hall, Vice Chair, Appellate Court Rules
Committee, Tallahassee, Florida; Michael Thiel Debski, Chair, Small Claims Rules
Committee, Jacksonville, Florida, and Alison Verges Walters, Past Chair, Small
Claims Rules Committee, Tampa, Florida; Jon Berkley Morgan, Chair, Criminal
Procedure Rules Committee, Kissimmee, Florida, and H. Scott Fingerhut, Past
Chair, Criminal Procedure Rules Committee, Coral Gables, Florida; and Mikalla
Andies Davis and Heather Savage Telfer, Attorney Liaisons, The Florida Bar,
Tallahassee, Florida,

      Responding with Comments




                                     - 14 -
                                   APPENDIX


RULE 2.140.        AMENDING RULES OF COURT

       (a) Amendments Generally. The following procedure shall be followed
for consideration of rule amendments generally other than those adopted under
subdivisions (d), (e), (f), and (g):

            (1)    [No Change]

              (2) Proposals shall be submitted to the clerk of the supreme court,
the committee chair(s) of a Florida Bar committee listed in subdivision (a)(3), or
the Bar staff liaison of The Florida Bar in writing and shall include a general
description of the proposed rule change or a specified proposed change in content.
The clerk of the supreme court shall refer proposals to the appropriate committee
under subdivision (a)(3).

            (3)    [No Change]

              (4) Each committee shall be composed of attorneys and judges with
extensive experience and training in the committee’s area of practice of the
committee calling for regular, frequent use of the rulesconcentration. Members of
the Rules of Judicial Administration Committee shall also have previous rules
committee experience or substantial experience in the administration of the Florida
court system. The chair of each rules committee shall appoint one of its members
to the Rules of Judicial Administration Committee to serve as a regular member of
the Rules of Judicial Administration Committee to facilitate and implement routine
periodic reporting by and to the Rules of Judicial Administration Committee on the
development and progress of rule proposals under consideration and their potential
impact on other existing or proposed rules. The members of theeach rules
committee shall serve for 3-year staggered terms, except members appointed by a
rules committee chair to the Rules of Judicial Administration Committee who shall
serve at the pleasure of the respective rules committee chairs. The president-elect
of The Florida Bar shall appoint sitting members of each rules committee to serve
as the chair(s) and vice chair(s) of each committeefor each successive year.

             (5) The committees shall consider and vote on each proposal. The
rules committees may originate proposals and are charged with the duty ofshall
regularly review and reevaluation ofreevaluate the rules to advance orderly and
inexpensive procedures infor the administration of justice. The committees shall
                                      - 15 -
consider and vote on each proposal. The rules committees may accept or reject
proposed amendments or may amend proposals. The rules committees shall keep
minutes of their activities, which minutes shall reflect the action taken on each
proposalprepare meeting agendas and minutes reflecting the status of rules
proposals under consideration and actions taken. Copies of the minutes shall be
furnished to the clerk of the supreme court, to the board of governors of The
Florida Bar, and to the proponent of any proposal considered at the meeting. Each
rules committee shall furnish promptly and timely to every other rules committee
all meeting agendas and all minutes or other record of action taken.

              (6) The Rules of Judicial Administration Committee shall also
serve as athe central rules coordinating committee. Each rules committee shall
have at least 1 of its members appointed to the Rules of Judicial Administration
Committee to serve as liaison. All committees shall provide a copy of any
proposed rules changes to the Rules of Judicial Administration Committee within
30 days of a committee’s affirmative vote to recommend the proposed change to
the supreme court. The Rules of Judicial Administration Committee shall then
refer all proposed rules changes to those rules committees that might be affected by
the proposed change.

            (7)    [No Change]

(b)   Schedule for Regular-Cycle Rules Proposals.

            (1)    [No Change]

              (2) No later than June 15 of the year prior to each reporting year or
such other date as the board of governors of The Florida Bar may set, each
reporting committee shall submit all proposed rule changes to the board of
governors with the committee’s final numerical voting record on each proposal.
Contemporaneously with reporting proposed rule changes to the board of
governors, each committee report shall be furnished to the Speaker of the Florida
House of Representatives, the President of the Florida Senate, and the chairs of the
House and Senate committees as designated by the Speaker and the President, and
published on the Internet website of The Florida Bar, and in the Florida Bar
Journal or The Florida Bar NewsNews. Any person desiring to comment upon
proposed rule changes shall submit written comments to the appropriate committee
chair(s) no later than August 1 of the year prior to each reporting year. Each
committee shall consider any comments submitted and thereafter report to the
board of governors, no later than October 1531 of the year prior to each reporting

                                       - 16 -
year, any revisions to the proposed rule changes. Contemporaneously with
reporting any revisions to the board of governors, each committee’s revised
proposed rule changes shall be furnished to the Speaker of the Florida House of
Representatives, the President of the Florida Senate, and the chairs of the House
and Senate committees as designated by the Speaker and the President, and
published on the Internet website of The Florida Bar, and in the Florida Bar
Journal orThe Florida Bar NewsNews. Any person desiring to comment thereafter
shall submit written comments to the supreme court in accordance with subdivision
(b)(6).

             (3)   [No Change]

             (4) No later than February 1 of each reporting year, each committee
and the executive director of The Florida Bar shall file a report of its proposed rule
changes with the supreme court. Each committee may amend its recommendations
to coincide with the recommendations of the board of governors or may decline to
do so or may amend its recommendations in another manner. Any such
amendments shall also be reported to the supreme court. The report and proposed
rule changes must conform to the Guidelines for Rules Submissions approved by
administrative order and posted on the Internet websites of the supreme court and
The Florida Bar. Consistent with the requirements that are fully set forth in the
Guidelines, the report shall include:

                   (A) a list of the proposed changes, together with a detailed
explanation of each proposal that includes a narrative description of how each
amendment changes the language of the rule and a thorough discussion of the
reason for each change;

                   (B)    the final numerical voting record of the proposals in the
committee;

                  (C) the name and address of the proponent of each change, if
other than a member of the rules committee;

                 (D) a report of the action taken by the committee on
comments submitted in accordance with subdivision (b)(2);

                   (E)    a report of the action and voting record of the board of
governors;


                                        - 17 -
                    (F)   any dissenting views of the committee and, if available,
of the board; and

                    (G) an appendix containing all comments submitted to the
committee, all relevant background documents, the proposed amendments in
legislative format, and a two-column chart setting forth the proposed changes in
legislative format in the firstleft column and a brief summary of the explanation of
each change given in the report in the secondright column.

       The report and the proposed rule changes shall be filed with the supreme
court, in legislative format, both on paper and in an electronic format approved by
the supreme court.

              (5) If oral argument is deemed necessary, the supreme court shall
establish a date duringin the month of May or June of each reporting year for oral
argument on the proposals. Notice of the hearingoral argument on the proposals
and a copy of the proposals shall be furnished to the affected committee chair(s)
and vice chair(s), the executive director and staff liaison of The Florida Bar, all
members of the Judicial Management Council, the clerk and chief judge of each
district court of appeal, the clerk and chief judge of each judicial circuit, the
Speaker of the Florida House of Representatives, the President of the Florida
Senate, the chairs of the House and Senate committees as designated by the
Speaker and the President, and any person who has asked in writing filed with the
clerk of the supreme court for a copy of the notice. The clerk may provide the
notice electronically. If the committee modifies its recommendations after
considering comments submitted in accordance with subdivision (b)(2), tThe
recommendations or a resume of them shall be published on the Internet websites
of the supreme court and The Florida Bar and in the Florida Bar Journal or The
Florida Bar NewsNews before the hearingoral argument or consideration of the
proposals without oral argument. Notice of the hearingoral argument, if scheduled,
shall also be published on the Internet websites of the supreme court and The
Florida Bar and in the Florida Bar Journal or Florida Bar News.

             (6) Before the date of oral argumentWithin the time allowed for
comments set by the supreme court, any person may file comments concerning the
proposals. All comments and other submissions by interested persons shall be filed
with the clerk of the supreme court and served on the chair(s) of the appropriate
rules committee, the Bar staff liaison, and on the proponent of the rule change if
other than a member of the rules committee. The chair(s) of the rules committee
and the executive director of The Florida Bar shall file a response to all comments

                                       - 18 -
within the time period set by the court. All comments and other submissions
regarding the rule change proposals, in addition to being filed with the supreme
court in paper format, shall also be filed in an approved electronic format approved
bywith the supreme court. Prior to the date of oral argument and aAs soon as
practicable after the date of filing, the clerk of the supreme court shall publish on
the Internet websites of the supreme court and The Florida Bar all comments and
the responses of the chair(s) of the rules committee that have been filed concerning
the rule change proposals. All requests or submissions by a rules committee made
in connection with a pending rule change proposal shall be filed with the clerk of
the supreme court and thereafter published by the clerk of the supreme court on the
Internet websites of the supreme court and The Florida Bar.

             (7) Orders of the supreme court on saidOpinions adopting the
proposals should be adoptedissued in sufficient time for the rule changes to take
effect on January 1 of the year following the reporting year. The supreme court
may permit motions for rehearing to be filed on behalf of any person who filed a
comment, The Florida Bar, any bar association, and the affected committee.

       (c) Rejected Proposals. If a committee rejects a proposal, the proponent
may submit the proposed rule to the board of governors and shall notify the
chair(s) and vice chair(s) of the affected committee of the submission of the
proposed rule to the board of governors. Minority reports of committees are
allowed and may be submitted to both the board of governors and the supreme
court.

       (d) Emergency Amendments by Court. The supreme court, with or
without notice, may change court rules at any time if an emergency exists that does
not permit reference to the appropriate committee of The Florida Bar for
recommendations. The rule changes must conform to the Guidelines for Rules
Submissions approved by administrative order and posted on the websites of the
supreme court and The Florida Bar. If a change is made without reference to the
committee, tThe change may become effective immediately or at a future time. In
either event, the court shall give notice of and fix a date for further consideration of
the change. Any person may file comments concerning the change, seeking its
abrogation or a delay in the effective date, in accordance with the procedures set
forth in subdivision (b)(6) of this rule. The court may allow oral argument in
support of such comments by The Florida Bar, by its sections and committees, and
by other bar associations. Notice of the hearingoral argument, if scheduled, on the
change and a copy of the change shall be furnished to the affected committee
chair(s) and vice chair(s), the executive director and staff liaison of The Florida

                                         - 19 -
Bar, all members of the Judicial Management Council, the clerk and chief judge of
each district court of appeal, the clerk and chief judge of each judicial circuit, the
Speaker of the Florida House of Representatives, the President of the Florida
Senate, the chairs of the House and Senate committees as designated by the
Speaker and the President, and any person who has asked in writing filed with the
clerk of the supreme court for a copy of the notice. The clerk may provide the
notice electronically. TheNotice of the change shall be published on the Internet
websites of the supreme court and The Florida Bar, and in the Florida Bar Journal
orThe Florida Bar NewsNews either before the hearingor after the change is
adopted. Notice of the hearingoral argument, if scheduled, shall also be published
on the Internet websites of the supreme court and The Florida Bar, and in the
Florida Bar Journal or Florida Bar News.

       (e)   Out-of-Cycle Committee Proposals.

              (1) Emergency Recommendations by CommitteeProposals and
Proposals in Response to Legislative Changes. If, in the opinion of a committee,
a proposal is of an emergency nature or a rule amendment is necessary due to
changes in legislation, and the board of governors concurs, proposals may be made
at any time to the supreme court. The report and proposed rule changes may be
filed without prior publication for comment and must conform to the Guidelines
for Rules Submissions approved by administrative order and posted on the Internet
websites of the supreme court and The Florida Bar. The rules committees’ fast-
track procedures shall be used to address legislative changes to ensure that any
resulting proposed rule amendments are filed with and can be adopted by the court
before or soon after the effective date of the legislation. If the court agrees that an
emergency exists or a rule change is necessary due to a legislative change, the
court may publish the rule amendment for comment after adopting it or may set a
time for oral argument andor for consideration of the proposal without oral
argument. Notice of the hearingoral argument on the proposals, if scheduled before
or after adoption, and a copy of the proposals shall be furnished to the affected
committee chair(s) and vice chair(s), the executive director and the staff liaison of
The Florida Bar, all members of the Judicial Management Council, the clerk and
chief judge of each district court of appeal, the clerk and chief judge of each
judicial circuit, the Speaker of the Florida House of Representatives, the President
of the Florida Senate, the chairs of the House and Senate committees as designated
by the Speaker and the President, and any person who has asked in writing filed
with the clerk of the supreme court for a copy of the notice. The clerk may provide
the notice electronically. Prior to or after their adoption, Tthe recommendations or
a resume of them shall be published on the Internet websites of the supreme court

                                        - 20 -
and The Florida Bar, and in the Florida Bar Journal orThe Florida Bar NewsNews
before the hearing. Any person may file comments concerning the changes, in
accordance with the procedures set forth in subdivision (b)(6). Notice of the
hearingoral argument, if scheduled, shall also be published on the Internet websites
of the supreme court and The Florida Bar, and in the Florida Bar Journal or Florida
Bar News.

              (2) Non-Emergency Out-of-Cycle Proposals. If, in the opinion of
a committee, a proposal is not of an emergency nature, but is sufficiently necessary
to the administration of justice that it should not wait until the next regular-cycle
submission, and the board of governors concurs, proposals may be made out-of-
cycle at any time to the supreme court. The report and proposed rule changes must
conform to the Guidelines for Rules Submissions approved by administrative order
and posted on the websites of the supreme court and The Florida Bar. Such out-of-
cycle submissions must be published in The Florida Bar News and posted on the
website of The Florida Bar for comment, and such comment must be reviewed and
addressed by the committee prior to the out-of-cycle rule submission to the board
of governors to recommend acceptance, rejection, or amendment. If the supreme
court agrees that a proposal should be addressed before the next regular-cycle
report, the supreme court may set a time for oral argument or for consideration of
the proposal without oral argument. Notice of the oral argument on the proposals,
if scheduled, and a copy of the proposals shall be furnished to the affected
committee chair(s) and vice chair(s), the executive director and the staff liaison of
The Florida Bar, all members of the Judicial Management Council, the clerk and
chief judge of each district court of appeal, the clerk and chief judge of each
judicial circuit, the Speaker of the Florida House of Representatives, the President
of the Florida Senate, the chairs of the House and Senate committees as designated
by the Speaker and the President, the person who initially proposed the matter to
the committee, and any person who has asked in writing filed with the clerk of the
supreme court for a copy of the notice. The clerk may provide the notice
electronically. The recommendations or a resume of them shall be published on the
websites of the supreme court and The Florida Bar, and in The Florida Bar News
for comment before the oral argument or consideration of the proposals without
oral argument. Any person may file comments concerning the proposals, in
accordance with the procedures set forth in subdivision (b)(6). Notice of the oral
argument, if scheduled, shall also be published on the website of the supreme
court.

      (f) Request by Court. The supreme court may direct special
consideration of a proposal at times other than those specified in this rule and may

                                       - 21 -
require a committee to report its recommendation with the recommendations of the
board of governors. All requests or submissions by a rules committee made in
connection with a request under this subdivision shall be filed with or submitted to
the clerk of the supreme court as provided in this subdivision. The report and
proposed rule changes must conform to the Guidelines for Rules Submissions
approved by administrative order and posted on the Internet websites of the
supreme court and The Florida Bar. The supreme court may set oral argument on
the report at any time. Notice of the hearing on the proposals and a copy of the
proposals shall be furnished to the affected committee chair and vice chair, the
executive director of The Florida Bar, all members of the Judicial Management
Council, the clerk and chief judge of each district court of appeal, the clerk and
chief judge of each judicial circuit, the Speaker of the Florida House of
Representatives, the President of the Florida Senate, the chairs of the House and
Senate committees as designated by the Speaker and the President, and any person
who has asked in writing filed with the clerk of the supreme court for a copy of the
notice. The clerk may provide the notice electronically. The recommendations or a
resume of them shall be published on the Internet websites of the supreme court
and The Florida Bar, and in the Florida Bar Journal or Florida Bar News before the
hearing. Notice of the hearing shall also be published on the Internet websites of
the supreme court and The Florida Bar, and in the Florida Bar Journal or Florida
Bar News.

              (1) Recommended Rule Changes. A rule change recommended in
response to a request under this subdivision shall be included in the rules
committee’s next regular-cycle report filed under subdivision (b), unless the court
directs or the committee determines and the board of governors agrees that the rule
change should be submitted out of cycle. If the committee submits a recommended
change out of cycle, the procedures for out-of-cycle rule proposals under
subdivision (e) shall apply, except the report shall state that it is filed in response to
a request by the court under this subdivision.

             (2) No Action Recommendations. If the court refers a matter to a
rules committee for consideration only and does not direct the committee to
propose a rule change, and after considering the matter referred the committee
determines that no rule change is warranted, the committee shall submit a “no
action report” to the court explaining its recommendation that no rule change is
needed. A no action recommendation should not be included in a report proposing
rule changes filed under any other subdivision of this rule. After the court
considers the recommendation, the clerk shall notify the rules committee chair(s)


                                          - 22 -
and the executive director and the staff liaison of The Florida Bar whether any
further action is required of the committee.

       (g)   Amendments to the Rules of Judicial Administration.

              (1) Amendments Without Referral to Rules Committee.
Changes to the Rules of Judicial Administration contained in Part II, State Court
Administration, of these rules, and rules 2.310, and 2.320, contained in Part III,
Judicial Officers, generally will be considered and adopted by the supreme court
without reference to or proposal from the Rules of Judicial Administration
Committee. The supreme court may amend rules under this subdivision at any
time, with or without notice. If a change is made without notice, the court shall fix
a date for future consideration of the change and the change shall be published on
the Internet websites of the supreme court and The Florida Bar, and in the Florida
Bar Journal orThe Florida Bar NewsNews. Any person may file comments
concerning the change, in accordance with the procedures set forth in subdivision
(b)(6) of this rule. The court may hear oral argument on the change. Notice of the
hearingoral argument on the change, if scheduled, and a copy of the change shall
be provided in accordance with subdivision (d) of this rule.

             (2) Other Amendments. Amendments to all other Rules of
Judicial Administration shall be referred to or proposed by the Rules of Judicial
Administration Committee and adopted by the supreme court as provided in
subdivisions (a), (b), (c), (d), (e), and (f) of this rule.

      (h)    [No Change]

                                 Committee Notes

                                    [No Change]



RULE 2.510.        FOREIGN ATTORNEYS

       (a) Eligibility. Upon filing a verified motion with the court, an attorney
who is an active member in good standing of the bar of another state and currently
eligible to practice law in a state other than Florida may be permitted to appear in
particular cases in a Florida court upon such conditions as the court may deem
appropriate, provided that a member of The Florida Bar in good standing is
associated as an attorney of record. The foreign attorney must make application in
                                        - 23 -
each court in which a case is filed even if a lower tribunal granted a motion to
appear in the same case. In determining whether to permit a foreign attorney to
appear pursuant to this rule, the court may consider, among other things,
information provided under subdivision (b)(3) concerning discipline in other
jurisdictions. No attorney is authorized to appear pursuant to this rule if the
attorney (1) is a Florida resident, unless the attorney has an application pending for
admission to The Florida Bar and has not previously been denied admission to The
Florida Bar; (2) is a member of The Florida Bar but is ineligible to practice law;
(3) has previously been disciplined or held in contempt by reason of misconduct
committed while engaged in representation permitted pursuant to this rule
provided, however, the contempt is final and has not been reversed or abated; (4)
has failed to provide notice to The Florida Bar or pay the filing fee as required in
subdivision (b)(7); or (5) is engaged in a “general practice” before Florida courts.
For purposes of this rule, more than 3 appearances within a 365-day period in
separate cases shall be presumed to be a “general practice.” Appearances at
different levels of the court system in the same case shall be deemed 1 appearance
for the purposes of determining whether a foreign attorney has made more than 3
appearances within a 365-day period. In cases involving indigent or pro bono
clients, the court may waive the filing fee for good cause shown. This rule shall not
affect the eligibility of a foreign attorney to appear in a Florida court when
authorized by federal law.

      (b)    [No Change]

                                                 IN THE _________ COURT OF THE
                                                 __________ JUDICIAL CIRCUIT,
                                                 IN AND FOR _______________,
                                                 COUNTY, FLORIDA

             Plaintiff
                                                 Case No. ..........
vs.                                              Division ..........


             Defendant

  VERIFIED MOTION FOR ADMISSION TO APPEAR PRO HAC VICE
  PURSUANT TO FLORIDA RULE OF JUDICIAL ADMINISTRATION
                         2.510

                                        - 24 -
Comes now                                                                          ,
Movant herein, and respectfully represents the following:

      1.     [ ] Movant resides in                          ,
                                       (City)                   (State)

Movant is not a resident of the State of Florida.

      [ ] Movant is a resident of the State of Florida and has an application
pending for admission to The Florida Bar and has not previously been denied
admission to The Florida Bar.

       2.   Movant is an attorney and a member of the law firm of (or practices
law under the name of)                                        , with offices at
                        ,                 , _________________,
(Street Address)               (City)           (County)

                   ,                      ,
       (State)           (Zip Code)              (Telephone)

    3.      Movant has been retained personally or as a member of the above
named law firm on                                          by
                   (Date Representation Commenced)
                          to provide legal representation in connection with
(Name of Party or Parties)

the above-styled matter now pending before the above-named court of the State of
Florida.

       4.    Movant is an active member in good standing and currently eligible to
practice law in the following jurisdiction(s): Include attorney or bar number(s).
(Attach an additional sheet if necessary.)

             JURISDICTION                            ATTORNEY/BAR NUMBER




                                        - 25 -
         5.    There have been no disciplinary, suspension, disbarment, or contempt
proceedings initiated against Movant in the preceding 5 years, except as provided
below (give jurisdiction of proceeding, date upon which proceeding was initiated,
nature of alleged violation, statement of whether the proceeding has concluded or
is still pending, and sanction, if any, imposed): (Attach an additional sheet if
necessary.)




      6.    Movant, either by resignation, withdrawal, or otherwise, never has
terminated or attempted to terminate Movant’s office as an attorney in order to
avoid administrative, disciplinary, disbarment, or suspension proceedings.

      7.    Movant is not an inactive member of The Florida Bar.

      8.    Movant is not now a member of The Florida Bar.

      9.    Movant is not a suspended member of The Florida Bar.

      10. Movant is not a disbarred member of The Florida Bar nor has Movant
received a disciplinary resignation or disciplinary revocation from The Florida Bar.

       11. Movant has not previously been disciplined or held in contempt by
reason of misconduct committed while engaged in representation pursuant to
Florida Rule of Judicial Administration 2.510, except as provided below (give date
of disciplinary action or contempt, reasons therefor, and court imposing contempt):
(Attach an additional sheet if necessary.)




       12. Movant has filed motion(s) to appear as counsel in Florida state courts
during the past five (5) years in the following matters: (Attach an additional sheet
if necessary.)

Date of Motion Case Name Case Number Court Date Motion Granted/Denied
                                       - 26 -
      13.  Local counsel of record associated with Movant in this matter is
                               who is an active member in good standing of The
(Name and Florida Bar Number)

Florida Bar and has offices at                 ,          ,        ,
                              (Street Address)     (City) (County)
________________,                          ,                       .
      (State)        (Zip Code)        (Telephone with area code)

(If local counsel is not an active member of The Florida Bar in good standing,
please provide information as to local counsel’s membership status.
___________________________________)

      14. Movant has read the applicable provisions of Florida Rule of Judicial
Administration 2.510 and Rule 1–3.10 of the Rules Regulating The Florida Bar
and certifies that this verified motion complies with those rules.

       15. Movant agrees to comply with the provisions of the Florida Rules of
Professional Conduct and consents to the jurisdiction of the courts and the Bar of
the State of Florida.

       WHEREFORE, Movant respectfully requests permission to appear in this
court for this cause only.

      DATED this ___________ day of ___________________, 20____.



                                                Movant

                                                Address

                                                Address


                                       - 27 -
                                                City, State, Zip Code

                                                Telephone Number

                                                E-mail Address

STATE OF ______________________

COUNTY OF ______________________

       I, ________________________________, do hereby swear or affirm under
penalty of perjury that I am the Movant in the above-styled matter; that I have read
the foregoing Motion and know the contents thereof, and the contents are true of
my own knowledge and belief.


                                             Movant
      I hereby consent to be associated as local counsel of record in this cause
pursuant to Florida Rule of Judicial Administration 2.510.

      DATED this ___________ day of __________________________, 20____.


                                                Local Counsel of Record

                                                Address

                                                Address

                                                City, State, Zip Code

                                                Telephone Number

                                                Florida Bar Number

                                                E-mail Address


                                       - 28 -
                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing motion
was served by mail to PHV Admissions, The Florida Bar, 651 East Jefferson
Street, Tallahassee, Florida 32399-2333 accompanied by payment of the $250.00
filing fee made payable to The Florida Bar, or notice that the movant has requested
a judicial waiver of said fee; and by (e-mail) (delivery) (mail) (fax) to (name of
attorney or party if not represented)




      this ________ day of ______________________, 20____.


                                                 Movant


RULE 2.516.        SERVICE OF PLEADINGS AND DOCUMENTS

      (a)    [No Change]

       (b) Service; How Made. When service is required or permitted to be
made upon a party represented by an attorney, service must be made upon the
attorney unless service upon the party is ordered by the court.

              (1) Service by Electronic Mail (“e-mail”). All documents
required or permitted to be served on another party must be served by e-mail,
unless the parties otherwise stipulate or this rule otherwise provides. A filer of an
electronic document has complied with this subdivision if the Florida Courts e-
filing Portal (“Portal”) or other authorized electronic filing system with a supreme
court approved electronic service system (“e-Service system”) served the
document by e-mail or provided a link by e-mail to the document on a website
maintained by a clerk (“e-Service”). The filer of an electronic document must
verify that the Portal or other e-Service system uses the names and e-mail
addresses provided by the parties pursuant to subdivision (b)(1)(A).

                   (A)    [No Change]


                                        - 29 -
                    (B) Exception to E-mail Service on Attorneys. Upon
motion by an attorney demonstrating that the attorney has no e-mail account and
lacks access to the Internet at the attorney’s office, the court may excuse the
attorney from the requirements of e-mail service. Service on and by an attorney
excused by the court from e-mail service must be by the means provided in
subdivision (b)(2) of this rule.

                    (C) Service on and by Parties Not Represented by an
Attorney. Any party not represented by an attorney may serve a designation of a
primary e-mail address and also may designate no more than two secondary e-mail
addresses to which service must be directed in that proceeding by the means
provided in subdivision (b)(1) of this rule. If a party not represented by an attorney
does not designate an e-mail address for service in a proceeding, service on and by
that party must be by the means provided in subdivision (b)(2) of this rule.

                    (D)   [No Change]

                    (E) Format of E-mail for Service. Service of a document by
e-mail is made by an e-mail sent to all addresses designated by the attorney or
party with either (a) a copy of the document in PDF format attached or (b) a link to
the document on a website maintained by a clerk.

                          (i)   All documents served by e-mail must be sent by an
e-mail message containing a subject line beginning with the words “SERVICE OF
COURT DOCUMENT” in all capital letters, followed by the case number and case
style of the proceeding in which the documents are being served.

                          (ii) – (iv)   [No Change]

              (2) Service by Other Means. In addition to, and not in lieu of,
service by e-mail, service may also be made upon attorneys by any of the means
specified in this subdivision. If a document is served by more than one method of
service, the computation of time for any response to the served document shall be
based on the method of service that provides the shortest response time. Service on
and by all parties who are not represented by an attorney and who do not designate
an e-mail address, and on and by all attorneys excused from e-mail service, must
be made by delivering a copy of the document or by mailing it to the party or
attorney at their last known address or, if no address is known, by leaving it with
noting the non-service in the certificate of service, and stating in the certificate of
service that a copy of the served document may be obtained, on request, from the

                                        - 30 -
clerk of the court or from the party serving the document. Service by mail is
complete upon mailing. Delivery of a copy within this rule is complete upon:

                   (A) – (F)    [No Change]

      (c) – (h)    [No Change]




                                       - 31 -